Case 8:19-mc-00699 Document 1-27 Filed 12/06/19 Page 1 of 3




                Exhibiit 22
                   Case 8:19-mc-00699 Document 1-27 Filed 12/06/19 Page 2 of 3




From:                           markhollingsworth@talk21.com
Sent:                           Saturday, December 10, 2011 11:09 AM
To:                             glenn simpson
Subject:                        Re: Meeting Up before you leave??



Hi Glenn,

I am sorry we missed each other. Every time I called I got your voice-mail. I hope you were satisfied with all
my material and the documents and we have now satisfied the mandate. I am in London all this week and then
fly to Miami on Monday 19 December and back in London on б January. Please let me know if there is
anything else you need for this project and I suggest that we talk on the phone on Monday or Tuesday, because,
like you, I will not be accesside after 19th.

Good luck

Mark

From: glenn simpson <gsimpson@fusiongps.com>
To: Mark Hollingsworth <markhollingsworth@talk21.com>
Sent: Friday, 9 December2011, 18:20
Subject: Re: Meeting Up before you leave??

I'm sorry I missed you. I was trapped in a conference room with no internet. Please give us a call if you are still
around, I am with Alex.

From: Mark Hollingsworth <markhollingsworth@talk21.com>
Reply-To: Mark Hollingsworth <markhollingsworth@talk21.com>
Date: Fri, 9 Dec 2011 16:43:28 +0000 (GMT)
To: nothing <gsimpson@fusiongps.com>
Subject: Meeting Up before you leave??

Hi Glenn,

Sorry we missed you this afternoon. Would you like to meet up tonight before you leave early tomorrow
morning?? Please e-mail me ASAP or call or text me later with the time and place if you need to discuss and
review our project. Below is the info on the ENRC report to SOCА that you asked for.

Mark

    Forwarded Message
From: "markhollingswortht talk21.com'<markhollingsworth@talk21.com>
To: glenn simpson <gsimpsontuiifusiongps.com>
Sent: Friday, 9 December2011, 11:12
Subject: Lunch location plus new intelt

Glenn,



                                                         1
                   Case 8:19-mc-00699 Document 1-27 Filed 12/06/19 Page 3 of 3

I am meeting Alex for lunch at 1.15 pm at a restaurant called Memories of China at 65-69 Ebury Street, near
Victoria station. We will be there until 2.45 pm at least and I can wait for you even if Alex has to leave. I
suggest that you call one of us and let us know if you can join us. Alternatively, I can meet you later in the day.

Meanwhile, I can confirm that ENRC's solicitors Herbert Smith filed a Suspicious Transaction Report to the
Serious Organised Crime Agency on Dan Gertler dated 12 August 2010. It concerned how Gertler acquired the
mining asset in DRC from the government which is now the subject of the lawsuit by First Quantum. The
related disclosure ID number was: 1516537 1693364 1722017

This was one of four STR reports filed by ENRC to SOCA between 2009 and 2011, although I do not have
dates and subject matters of the other three. But your friends may be able to obtain these docs.

I hope this helps and see you later

Mark

From: glenn simpson <gsimpsonfusiongps.com>
To: Alexander Yearsley <alexandeгvearsley(c~gmail.com>; Mark Hollingsworth <markhollingswoгth(c~talk21.com>
Sent: Friday, 9 December 2011, 3:54
Subject: fluid plans

Had to move my morning meeting to 1 pm in the City. Free after that. Where will you mates me>




                                                         2
